 LOCAL 1332, LONGSHOREMEN'S ASSOCIATIONLocal 1332, International Longshoremen's Associ-ation, AFL-CIO and Trailer Marine TransportCorporation and United Industrial Workers,Service Transportation, Professional and Gov-ernment of North America, SIUNA-AGLIWD,AFL-CIOLocal 1291, International Longshoremen's Associ-ation, AFL-CIO and Trailer Marine TransportCorporation and United Industrial Workers,Service Transportation, Professional and Gov-ernment of North America, SIUNA-AGLIWD,AFL-CIO.Local 1242, International Longshoremen's Associ-ation, AFL-CIO and Trailer Marine TransportCorporation and United Industrial Workers,Service Transportation, Professional and Gov-ernment of North America, SIUNA-AGLIWD,AFL-CIO. Cases 4-CD-547, 4-CD-548, and4-CD-549September 29, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Trailer Marine TransportCorporation, herein called the Employer or TMT,alleging that Local 1332, International Longshore-men's Association, AFL-CIO; Local 1291, Interna-tional Longshoremen's Association, AFL-CIO; andLocal 1242, International Longshoremen's Associ-ation, AFL-CIO, herein called the ILA Locals,violated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activity with an object offorcing or requiring the Employer to assign certainwork to employees represented by the ILA Localsrather than to employees represented by United In-dustrial Workers, Service Transportation, Profes-sional and Government of North America,SIUNA-AGLIWD, AFL-CIO, herein called theSIU.Pursuant to notice, a hearing was held beforeHearing Officer Peter C. Verrochi on March 23,1982. The Employer, the ILA Locals, and the SIUappeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-exam-ine witnesses, and to adduce evidence bearing onthe issues. Thereafter, the Employer and the ILALocals filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.264 NLRB No. 61The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Delaware corporation engaged in thetransport of cargo as a common carrier. The par-ties further stipulated that during the 12 monthspreceding the hearing, a representative period, theEmployer's gross revenues exceeded $1 million.'The parties also stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the purposes of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the ILALocals and the SIU are labor organizations withinthe meaning of Section 2(5) of the Act.Ill. THE DISPUTEA. Background and Facts of the DisputeOn January 18, 1982, TMT commenced freighttransport operations at its terminal on Petty'sIsland, Pennsauken, New Jersey, located in theDelaware River directly across from the Port ofPhiladelphia. TMT, which is new to the Philadel-phia area, is the first shipping company to offerdirect common carrier service to Puerto Rico fromany terminal in the Philadelphia area or from anyother point on the Delaware River. TMT's trans-port operations consist, in part, of roll-on/rolloff or"ro/ro" loading, which involves loading and un-loading of freight trailers on barges. "Yard hos-tlers," a type of tractor, are used to load the trail-ers onto barges which are specially equipped withrub rails which guide the trailers into place andsecure them for transport. Yard hostlers also areused to unload barges by moving the trailers offthe barges and into the terminal's "staging areas"where the trailers are picked up by outside driversI In addition to TMT's Petty's Island. Pennsauken, New Jersey, termi-nal, the site where the disputed work is being performed, the Employeroperates terminals at Jacksonville and Miami. Flonda, and Lake Charles,Louisiana. We note that the Employer introduced into evidence a copyof the Federal district court decision in the injunction proceeding whichpreceded the hearing in this case. The judge, in finding, inter alia, thatTMT was an employer engaged in commerce within the meaning of Sec.2(6) and (7) of the Act, noted that during the year prior to the proceed-ing the Employer in the course of its business operations received morethan $50,000 for performing services outside the State of Florida, whereits principal office is located319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhired by TMT's customers and driven to their finaldestination. All work at the terminal is performedby TMT's own employees who, at the time of thehearing, were in a single bargaining unit represent-ed by the SIU. Included in this unit are "drivers,""mechanics," and "inspectors.""Drivers" drive yard hostler tractors whichmove the freight trailers on and off barges dockedat TMT's terminal. When there are no barges to beloaded or unloaded, the drivers move trailers andother equipment from one staging area to anotherin preparation for loading or unloading or forpickup by outside drivers who drive the trailers totheir final destination. "Inspectors" examine thetrailers upon their arrival or departure from theterminal for road worthiness, water tightness, andsafety. "Mechanics" perform minor repairs toequipment returned to the terminal for export toPuerto Rico in damaged condition or which hadbeen damaged during the northbound trip to Phila-delphia from Puerto Rico. Typical repairs includereplacing lens covers, tires, or air lines.On February 4, 1982, prior to the commence-ment of actual loading operations at TMT's termi-nal, John Resta and John Mahoney, the businessagent and the secretary/treasurer of Local 1242,approached Robert Randolph, one of TMT's man-agers. and, after identifying themselves as ILA rep-resentatives, told him that "the ILA had jurisdic-tion on the waterfront, that they had operated onthe waterfront in Philadelphia." Resta further in-formed Randolph that, if TMT were going to oper-ate in the Philadelphia area, "the work wouldcome under the jurisdiction of the ILA." On Feb-ruary 5, 1982, the first barge arrived at the termi-nal. The following day, Resta informed David M.Messer, another TMT manager, that "the ILA hadbeen on the waterfront in the area for over 50years doing this kind of work and that he couldnot allow TMT to come in and take the jobs awayfrom them."2On February 8, 1982, the ILA Locals beganpicketing near the entrance to the TMT terminal.ILA pickets carried signs which read:Trailer Marine Transport Corporation (TMT)is having work performed here under wagesand working conditions which are belowstandards for this community thereby loweringworking conditions in the area.It is undisputed that representatives of the ILALocals had made no inquiries regarding wages orI At the hearing, Resta admitted having made the statements notedabove. Further, he reiterated the ILA Locals' claim for the disputedwork stating, "We always did the work in this river. We wanted to con-tinue to do so"working conditions for TMT employees prior tothe commencement of the picketing. The picketingcontinued until February 22, 1982, when the Boardobtained a temporary restraining order prohibitingpicketing at the site from the Federal district court.On March 12, 1982, the district court granted apreliminary injunction pursuant to Section 10(1) ofthe Act, prohibiting all picketing until completionof the Board's processes.B. The Work in DisputeThe disputed work involves the movement oftrailers on and off oceangoing barges at TrailerMarine Transport Corporation's terminal, Petty'sIsland, Pennsauken, New Jersey, and the mainte-nance and inspection of said trailers.3C. Contentions of the PartiesThe Employer contends that, based on the fac-tors of its collective-bargaining agreement with theSIU, relative skills, efficiency and economy of op-erations, job impact, and its assignment and prefer-ence, the work in dispute should be awarded to itsemployees represented by the SIU. At the hearing,the SIU also contended that, based on its collec-tive-bargaining agreement with the Employer, thework in dispute should be awarded to employeesrepresented by it.The ILA Locals contend that ILA locals histori-cally have performed all loading and unloadingwork on the waterfront in the Philadelphia area.They assert that the collective-bargaining agree-ment between the Employer and the SIU is invalidand cannot support an award of the work in dis-pute to employees represented by the SIU. Theyfurther contend that, based on the factors of skills,area and industry practice, and efficiency of oper-ations, the work in dispute should be awarded toemployees represented by them.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and that there is no agreed-upon methodfor the voluntary adjustment of the dispute.3 The ILA Locals contend that the work in dispute involves the "load-ing and unloading of wheeled containers on and off oceangoing bargesincluding the maintenance and checking and inspection of same." A wit-ness for the Employer described a container as a "mountable box on achassis" which is removable from the chassis and wheels, and testifiedthat the "box" of a trailer could not be detached from the wheels andchassis. While the accuracy of these descriptions is not disputed, the ILALocals contend that the terms "trailer" and "container" are interchange-able. We find that the record establishes that the work in dispute is as setforth in the notice of hearing.320 LOCAL 1332, LONGSHOREMEN'S ASSOCIATIONAs noted above, in several conversations withTMT managers, Resta claimed the work for em-ployeees represented by the ILA and stated that"he could not allow TMT to come in and take thejobs away from them." Further, the ILA Localsengaged in picketing TMT's premises from Febru-ary 8 to February 22, 1982. Although the picketsigns referred to TMT employees' substandardwages and working conditions, there is nothing inthe record to support a finding that the picketinghad solely an area standards purpose, particularlysince it is undisputed that the ILA Locals had noknowledge of the wages and working conditions ofTMT's employees prior to the picketing.4Further-more, Resta made claims for the disputed work onbehalf of the ILA Locals both prior to the picket-ing and during the hearing. Thus, we find thatthere exists reasonable cause to believe that thepicketing by the ILA Locals was in furtherance ofan object of forcing or requiring the Employer toassign the disputed work to employees representedby the ILA Locals. Finally, at the hearing the par-ties stipulated that the Federal district court judge,in granting the injunction, found reasonable causeto believe that Section 8(b)(4)(D) had been violat-ed, and counsel for the ILA Locals stated thatsuch a stipulation should "satisfy the 10(k)." Basedon the foregoing, and on the record as a whole, wefind that reasonable cause exists to believe that aviolation of Section 8(b)(4)(D) of the Act has oc-curred.The parties stipulated, and we find, that thereexists no agreed-upon method for the voluntary ad-justment of the present dispute to which all partiesare bound. Accordingly, we find that the dispute isproperly before the Board for determination underSection 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.5The Board has held that its determinationin a jurisdictional dispute is an act of judgmentbased on commonsense and experience reached bybalancing those factors involved in a particularcase. 6The following factors are relevant in making thedetermination of the dispute before us:' Essex County Building and Construction Trades Council and its Con-stituent Members. et al. (Index Construction Corporation), 243 NLRB 249,252 (1979).b N.LR.B. v. Radio & Television Broadcast Engineers Union, Local1212. International Brotherhood of Electrical Workers AFL-CIO lColum-bia Broadcasting System], 364 U.S. 573 (1961).6 International Association of Machinists. Lodge NVo. 1743. AFL-CIO(J.A. Jones Construction Company). 135 NLRB 1402 (1962).1. The Employer's assignment and preferenceThe Employer assigned the work to its employ-ees represented by the SIU and presented testimo-ny that it has been satisfied with their performance.Further, at the hearing and in its brief, the Em-ployer has expressed its preference that the disput-ed work continue to be performed by such employ-ees. While we do not afford controlling weight tothese factors, we find that they tend to favor anaward of the disputed work to employees repre-sented by the SIU.72. Area practiceAs noted above, the ILA Locals contend thatemployees represented by ILA locals historicallyhave performed all loading and unloading work onthe waterfront in the Philadelphia area. However,while it is undisputed that such work is performedin most instances by employees represented byILA locals, the practice does not appear to be es-tablished except where companies belonging to thePhiladelphia Maritime Trade Association (PMTA)are involved. It is undisputed that TMT is not amember of the PMTA. Thus, this factor is incon-clusive and does not favor an award to employeesrepresented by either the ILA Locals or by theSIU.83. Relative skillsThe record shows that the skills required for thework in dispute are simple and can be quicklylearned. Further, the parties stipulated that employ-ees represented by either the ILA Locals or by theSIU are well qualified to perform the disputedwork. Consequently, we find that this factor is nothelpful in our determination.4. Job impactAn award of the disputed work to employeesrepresented by the ILA Locals would have adirect adverse impact on the employment status ofemployees now represented by the SIU since thelatter group of employees now doing the workwould have to be laid off to permit the hiring of7 As noted above, the Employer and the SIU contend that the currentSIU-TMT collective-bargaining agreement favors an award of the disput-ed work to employees represented by the SIU. The ILA Locals, howev-er, contend that the SIU-TMT contract is the product of unlawful recog-nition and is therefore invalid Currently, there is an 8(bX7XC) case pend-ing before the Board involving the parties herein in which the lawfulnessof the Employer's recognition of the SlU is at issue Accordingly, andsince there exist other factors here which favor an award of the work indispute to employees represented by the SIU, we find it unnecessary toconsider the SIU-TMT contract in determining the merits of the jurisdic-tional dispute in this proceeding.A See International Longshoremen' and Warehouvemen's Union andLocal 4. International Longshoremen's and Warehousemen's Union :Alumi-num Company qf America), 158 NLRB 1024, 1029 (1966).321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees represented by the ILA Locals.9TheILA Locals have presented no evidence that anaward of the disputed work to employees repre-sented by the SIU would have an adverse impacton employees represented by the ILA Locals. Ac-cordingly, we find that the factor of job impactfavors an award of the work in dispute to employ-ees represented by the SIU.5. Economy and efficiency of operationsIn its brief, the Employer argues that it would bemore economical for it to use its own employees toperform the disputed work offered no support forits argument. The ILA Locals asserted that use ofits employees would be more efficient, but adducedno evidence in support of its contentions. Accord-ingly, we find that the factors of economy and effi-ciency of operations are not helpful in resolvingthe instant dispute.ConclusionsUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the Employer's employees who are rep-resented by the SIU are entitled to perform thework in dispute. We reach this conclusion based onthe facts that the Employer previously has assignedthe work in dispute to employees represented bythe SIU, and has been satisfied with their perform-ance and prefers to continue to assign the disputedwork to such employees; that such assignment isnot inconsistent with area practice; that employeesrepresented by the SIU possess the requisite skillsto perform the work in dispute; and that such anassignment results in a less drastic impact on em-ployees' jobs.9 The ILA Locals contend that TMT's current work force would notbe displaced if employees represented by the ILA Locals were awardedthe disputed work; rather, the TMT's current employees would be divid-ed among the ILA Locals. However, the Employer correctly points outthat a 10(k) hearing does not provide a means for awarding exclusive rep-resentation rights as between competing unions for a single group of em-ployees but, rather, in a 10(k) proceeding, work is awarded to definedgroups of competing employees.In making these determinations, we are awardingthe work in dispute to the Employer's employeeswho are represented by the SIU but not to thatUnion or its members. Our present determination islimited to the particular dispute which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing factors and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Trailer Marine Transport Cor-poration who are currently represented by UnitedIndustrial Workers, Service Transportation, Profes-sional and Government of North America,SIUNA-AGLIWD, AFL-CIO, are entitled to per-form the loading and unloading of trailers on andoff oceangoing barges and the inspection and main-tenance of said trailers at Trailer Marine TransportCorporation's Petty's Island, Pennsauken, NewJersey, terminal.2. Local 1332, International Longhoremen's As-sociation, AFL-CIO; Local 1291, InternationalLongshoremen's Association, AFL-CIO; andLocal 1242, International Longshoremen's Associ-ation, AFL-CIO, are not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceor require Trailer Marine Transport Corporation toassign the disputed work to employees representedby those labor organizations.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 1332, Interna-tional Longshoremen's Association, AFL-CIO;Local 1291, International Longshoremen's Associ-ation, AFL-CIO; and Local 1242, InternationalLongshoremen's Association, AFL-CIO, shallnotify the Regional Director for Region 4, in writ-ing, whether or not they will refrain from forcingor requiring Trailer Marine Transport Corporationby means proscribed by Section 8(b)(4)(D) of theAct, to assign the disputed work in a manner in-consistent with the above determination.322